      Case: 1:16-cr-00224-PAG Doc #: 98 Filed: 11/05/18 1 of 5. PageID #: 1591




                            UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )       Criminal No.: 1:16-CR-00224
                       Plaintiff,            )
                                             )
v.                                           )       JUDGE PATRICIA A. GAUGHAN
                                             )
BOGDAN NICOLESCU,                            )
                                             )       TRIAL BRIEF OF DEFENDANT
                       Defendant.            )       BOGDAN NICOLESCU


        Now comes the Defendant, Bogdan Nicolescu, by and through undersigned Counsel, and

hereby respectfully submits Mr. Nicolescu’s Trial Brief in this matter. For purposes of efficiency,

Defendant hereby joins in the trial brief filed by Co-Defendant Miclaus, through his Attorney

Michael O’Shea, as follows:

     A. Jury Instructions.     Counsel for the Defendant received a draft of the Government’s

        Proposed Jury Instructions on October 29, 2018. These Proposed Jury instructions are

        collectively over 100 pages in length. Undersigned Counsel is currently reviewing those

        proposed instructions to see how much of them invite stipulations. That review is ongoing.

     B. Voir Dire Questions. Undersigned Counsel proposes that this Court (in the jury selection

        process) inquire on the following topics which concern the Defendant:

        1. Nationality.        The Defendant is a citizen of Romania – like his co-defendants. He

            has a heavy Eastern European accent, and there have been countless media stories in
 Case: 1:16-cr-00224-PAG Doc #: 98 Filed: 11/05/18 2 of 5. PageID #: 1592



       the last 18 months about Russian hacking and internet crimes. In that regard, the

       Defendant requests that this Court or Counsel be permitted to inquire of all prospective

       jurors about what might indeed be jury bias and assumptions on Eastern European

       nationals accused of computer crimes or other alleged criminal impropriety.

   2. Multiple Counts. There are multiple counts in the indictment.              The Defendant

       therefore respectfully requests that this Court or Counsel be permitted to inquire on

       whether each juror can independently review each count separately, instead of

       collectively.

   3. Victims of financial crime or phone scams.          There is an abundance of phone,

       computer, and technology crimes on the rise in the United States. There is also an

       abundance of computer hacking going on in the business and political world. There is

       also an abundance of phone scams, and the citizens in the Northern District of Ohio are

       subjected to this activity on almost a daily basis. As a result, the Defendant respectfully

       requests that this Court or Counsel specifically inquire as to what instances each

       prospective juror (or their family or friends) has experienced with these types of

       incidences that may form the basis of bias or prejudice.

C. Stipulations. Counsel for the Defendant is currently working to secure copies of all the

   exhibits to be used by the Government at Trial (estimated to be approximately 3000

   exhibits). Once Counsel for the Defendant has a complete copy of all of the proposed

   exhibits, Counsel will be able to work with the Government on stipulations as to

   authentication and admissibility.

D. Legal Issues. The primary legal issues in this case involve hearsay and related issues.

Further, it is anticipated that some of the agents (both foreign and domestic) may attempt to
     Case: 1:16-cr-00224-PAG Doc #: 98 Filed: 11/05/18 3 of 5. PageID #: 1593



testify as to their “interpretation” of what was really being said by a document or a person. Such

testimony is not permitted unless the agent in question was actually part of the conversation. See

United States v. Isaac, 2018 U.S. Dist. LEXUS 79590 (6 Cir. 2018); United States v. Kilpatrick,
                                                         th




798 F. 3d 365 (6 Cir. 2015); and United States v. Freeman, 730 F. 3d 590 (6 Cir. 2013).
                th                                                              th




   It is also anticipated that the Government may try to use charts and summaries in a myriad of

ways – and not just as demonstrative exhibits for opening and closing statements, but to attempt

to admit them as exhibits. The Government claims it may do so pursuant to Rule 1006 of the

Federal Rules of Evidence. That rule provides a follows:

       Rule 1006. Summaries to Prove Content
       The proponent may use a summary, chart, or calculation to prove the
       content of voluminous writings, recordings, or photographs that cannot
       be conveniently examined in court. The Proponent must make the
       originals or duplicates available for examination or copying, or both,
       by other parties at a reasonable time and place. And the Court may order
       the proponent to produce them in court.

   The text of the Rule and Federal Courts have the discretion to mandate that the actual

documents be made available for review and actually admitted at trial before any “summaries” can

take their place. See Hackett v. Housing Authority of San Antonio (5 Cir. Tex. Jan. 21, 1985),
                                                                           th




750 F2d 1308, 17 Fed R. Evid Serv (CBC ) 69, cert. denied, (U.S. Oct. 7 1985), 474 US 850, 106

S Ct 146, 88 L Ed 2d 121; United States v. Janati (4 Cir. Va. July 9, 2004), 374 F3d 263; United
                                                    th




States v. Rizk (9 Cir. Cal. Oct. 19, 2011), 660 F3d 1125, 86 Fed R. Evid Serv (CBC) 1139; and
                th




Auto Indus. Supplier ESOP v. Ford Motor Co., 435 Fed Appx. 430 (6 Cir. 2011).
                                                                      th




   E. Estimated Length of Trial. The Defendant anticipates calling no witnesses. The

       primary length of this trial will be under the control of the Government.

   F. Exhibits.        The Defendant anticipates not offering any exhibits. The Government has

       indicated that it will present approximately 3000 exhibits. As indicated above in this trial
Case: 1:16-cr-00224-PAG Doc #: 98 Filed: 11/05/18 4 of 5. PageID #: 1594



 brief, once all of the Government’s exhibits are marked (and a copy provided to the

 Defendant for private independent review), the undersigned will be able to work on

 stipulations on a sufficient number of them, and also raise specific hearsay and related

 issues to others.


                                     Respectfully submitted,



                                     __________________________________________
                                     ROSS T. SMITH, #0079786
                                     Attorney for Bogdan Nicolescu
                                     Huntington Bank Building
                                     26 Market Street, Suite 610
                                     Youngstown, OH 44503
                                     Telephone:    (800) 457-9295
                                     Facsimile:    (800) 910-6030
                                     Email:        ross@rosssmithlaw.com
     Case: 1:16-cr-00224-PAG Doc #: 98 Filed: 11/05/18 5 of 5. PageID #: 1595




                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 5, 2018, a copy of foregoing Defendant, Bogdan

Nicolescu’s, Trial Brief was filed electronically. Notice of this filing will be sent by operation of

the Court’s electronic filing system to all parties indicated on the electronic filing receipt. All

other parties will be served by regular U.S. mail. Parties may access this filing through the Court’s

system.


                                              Respectfully submitted,



                                              __________________________________________
                                              ROSS T. SMITH, #0079786
                                              Attorney for Bogdan Nicolescu
                                              Huntington Bank Building
                                              26 Market Street, Suite 610
                                              Youngstown, OH 44503
                                              Telephone:    (800) 457-9295
                                              Facsimile:    (800) 910-6030
                                              Email:        ross@rosssmithlaw.com
